           Case 1:16-cr-00482-VEC Document 103 Filed 11/20/20USDC       Page 1 of 1
                                                                            SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
UNITED STATES DISTRICT COURT                                         DATE FILED: 11/20/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 16-CR-482 (VEC)
                 -against-                                    :
                                                              :     ORDER
 MATTHEW WRIGHT,                                              :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS the resentencing of Matthew Wright is scheduled for Tuesday, December 1,

2020, at 11:00 A.M. in Courtroom 443 of the Thurgood Marshall United States Courthouse;

       IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the sentencing

is rescheduled for Tuesday, December 1, 2020, at 9:00 A.M.

       IT IS FURTHER ORDERED that due to the rising number of COVID-19 cases in New

York City, the resentencing will take place via video conference on the Court Call platform. An

order with additional details about the Court Call platform will be entered a few days before the

sentencing. The Defendant must file a waiver of physical appearance by no later than Monday,

November 30, 2020.



SO ORDERED.

Dated: November 20, 2020
      New York, NY
                                                            ______________________________
                                                                  VALERIE CAPRONI
                                                                  United States District Judge
